ee ES Ne ENE ee EN ENN NE Nt Eee SP Ref RTE A ee ee

 

 

Search CafePress

 

 

 

Men Women AccessoriesKids & Baby Home & Drinkware Stationery Stickers& Occasions Deals
Decor Signs

 

Home Anniversary Men T-Shirts Classic LOVE HAPPENS Dark T-Shirt

 

 

itps://www.cafepress.com/mf/112267377/love-happens_tshirt?productlId=219658157 Page 1 of 7
— eS ee ae

   

A EN EN NR OT

 

 

 

 

Color: Black

 

ttps://www.cafepress.com/mf/112267377/love-happens_tshirt?productld=219658157

 

ef Tf eye eee TF lv

Page 2 of 7
CMR RENT Be EN PAGAN ESE VTA PINS Ph WY LEC RATUY TW aI Pri loo ZF IS LU, O-90 TIVE

 

 

 

 

 

 

Size: Select Size Size Chart
_ M Lo XL 2XL )) XLT |, 2XLT)) 3XL |) 3XLT |:

 

 

 

 

 

 

 

 

 

 

 

 

Buy 6 at | Ss
$11.50 each $1 Y SQ

 

 

 

Share with a friend

 

 

Bought together

 

Page 2 o0f 7

ttps://www.cafepress.com/mf/112267377/love-happens_tshirt?productld=219658157
JVE MAPRCING LAK Tmonlbt LY Ve APPEND im Ont DY TeKAIUY - VAleOrress 4AISfLY, VO NI

LOVE HAPPENS

ee this design on othe

 

 

Size chart

Chest (in) Width (in) Length (in)

Small : 34-36 : 18 28

ttps://www.cafepress.com/mf/112267377/love-happens_tshirt?productid=219658157 Page 4 of 7
AVE MAPPONS VaR Imo bv O MAPRONOS Prorit OY UOCRAIUY - UdIerleas 2fliefey, GOGO TM

Medium

 

38-40 20 29

   

Large

       

X-Large

       

X-Large Tall

       

2X-Large

2X-Large Tall

   

 

3x-Large Tall

                  

4x-Large

               

 

T-Shirts Classic’ LOVE HAPPENS Dark T-Shirt

 

Home Anniversary

a

cress

 

ttps://www.cafepress.com/mt/112267377/love-happens_tshirt? productid=219658157 Page 5 of 7
E HAPPENS Dar

Page 6 of 7

https://www.cafepress,com/mf/1122 377 /love-happens_tshi product!|d=219658157

 
   

VE MAPPENS Wark J-SOMIUT CY VEO AAP PENS Tmt by LrORAIUY ~ WOE leas

 

Page 7 of 7

https://www.cafepress.com/m#/112267377/love-happens_tshirt? productld=2196581 57
